DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 24, 2021 has been entered.

Response to Amendments, Remarks
Applicant is thanked for the May 24, 2021 response to the December 23, 2020 Non Final Office Action.  While the arguments, remarks have been fully considered, they have not been found to be persuasive, for at least the following:
Applicant remarks that “as amended, claim 1 requires, in part, wherein the plurality of vent assemblies are selectively activated to achieve a specific flow pattern by controlling the flow of fluid in multiple directions… In contrast, Tinker discloses a plurality of cylinders from which a ventilation stream passes radially outwards, whereby drying air or the like may be passed through the material lying on any one or more horizontal zone or the stack alone as desired… As the prior art does not disclose a plurality of vent assemblies that control the flow of fluid in multiple directions as is claimed, Applicant respectfully requests that all rejections be withdrawn.”
Respectfully, the examiner notes that the assembly of Tinker actuates an opening, it permits fluid to flow in more than one direction (in and out of the opening), thereby meeting the limitations of “in multiple directions”.  Additionally, this is functional language, and as this is an apparatus claim (and not a method), the structure need only be able to perform the recited function, as is discussed in the rejection, below.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the: 
Input port, Output port (Claim 1)
Vents (40) (Claims 1, 22, 34)
Openings (34) (Claims 1)
Openings (98) (Claim 1)
Spring-loaded vents (Claim 22)
must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Interpretation
In re Claim 23, the limitations “influent flows”, and “effluent flows” have been interpreted as “influent impelled by a fan flows” and “effluent impelled by the fan flows”.

The following is a quotation of 35 U.S.C. §112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim 
As explained in MPEP §2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. §112(f):
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. §112(f). The presumption that the claim limitation is interpreted under 35 U.S.C. §112(f), is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. §112(f). The presumption that the claim limitation is not interpreted under 35 U.S.C. §112(f) is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. §112(f), except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. §112(f), except as otherwise indicated in an Office action.
In re Claims 1, and 23, the limitation “a fluid conditioning device” will be interpreted under 35 U.S.C. §112(f) because:
device) that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (“for creating influent”)  or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
As discussed during the February 4, 2021 Interview, 
specification paragraph [0028] “Attached to and/or in communication with the cylinder 32 is a fan 24, a humidifier 26, and/or a heater 28, or other device that conditions the fluid to a desired quality.”
specification paragraph  [0048] “As a result, an air flow path is created such that influent flows from the fan 24 through heater 28 or other conditioning devices…”
Accordingly, the broadest reasonable interpretation the claim element is limited by the description in the specification (fan, humidifier heater), and equivalents thereof.

Claim Objections
In re Claim 2, the recitation “to selectively restrict fluid flow through the at least one hollow cylinder” does not claim structure – nor does it need to – as it is a statement of intended use.  However, as “flow” and “flow paths” are recited eight times in the claimed invention, it is respectfully suggested that Claim 1 be amended to disclose a means for creating fluid flow.  Although claiming “a means for” would invoke a 35 USC §112(f) interpretation, it would broadly claim the structure disclosed in the specification (fig 6: fan (24)). 
In re Claim 23:
in light of the recitation of “a first cylinder of the plurality of cylinders” in line 3, the “a first cylinder of the plurality of cylinders” in line 5 has been understood as if to read, “the
in light of the recitation of “a medium” in line 1, the “a medium” in line 6 has been understood as if to read, “the [[a]] medium”.
In re Claims 24 and 25, insufficient antecedence has been provided for the limitation “the second cylinder”.  For purposes of examination, the limitation has been understood as if to read, “a [[the]] second cylinder”.
In re Claim 26, the recitation of “a plurality of sections” in line 4 is unclear, due to the antecedence of “a plurality of vertical sections” in line 3.  For purpose of examination, the claim has been understood as if to disclose “the plurality of cylinders divide the container into a plurality of vertical regions, and a plurality of gates disposed within the plurality of cylinders divides the container into a plurality of horizontal tiers, and the plurality of vertical regions 1
In re Claims 30, 31 and 32, insufficient antecedence has been provided for the limitation “the sensors”.  For purposes of examination, the limitation has been understood as if to read, “[[the]] sensors”.
In re Claims 30, 31, 32 and 35, insufficient antecedence has been provided for the limitation “the information”.  For purposes of examination, the limitation has been understood as if to read, “[[the]] information”.
In re Claim 30, the recitation “information” disclosed in line 2 is unclear, in view of antecedence provided by “information” in line 1.  For purposes of examination, the claim has been understood as if to read, “wherein [[the]] information received from [[the]] sensors is combined with informational data from other saturation systems.” 
In re Claim 34, insufficient antecedent basis has been provided for the limitation “the determined condition”.  For purposes of examination, the limitation has been understood as if to read, “the calculated 
Appropriate correction is required.

Claim Rejections - 35 USC §112(a)
The following is a quotation of 35 U.S.C. §112(a):


Claim 22 is rejected under 35 U.S.C. §112(a) as failing to comply with the written description requirement. The claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor had possession of the claimed invention. 
In re Claim 22, written description has not been provided for the limitation “wherein the plurality of vents are spring loaded”.  As vents (40) are not shown in the figures, the disclosure of vents (74A) [0043 - 0053] has been relied upon.  However, support is not found for wherein the vents are spring loaded.  Respectfully, it appears that such a structure is limited to the gates (52A – F), which are “spring loaded and… normally in a closed position” [0048].
Correction or clarification is respectfully requested.

Claim Rejections – 35 USC §102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §102 and §103 (or as subject to pre-AIA  35 U.S.C. §102 and §103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 1§02 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 2, and 6 – 9 are rejected under 35 U.S.C. §102(a)(1) as being unpatentable over Tinker (GB 272,316).
In re Claim 1, Tinker discloses an assembly (fig 1) for saturating a medium (page 1, lns 65 - 67) with a fluid ("hot air or gases": page 1, lns 35 – 40; page 2, ln 35), comprising: 
at least one hollow cylinder (6) (pg 2, ln 46) having an input port (2) and an output port (“top 16 of the casing may be provided with a damper or valve”: pg 2, lns 73 – 76) with at least a portion of the at least one hollow cylinder embedded within [[a]] the medium; 
a fluid conditioning device (“supply of drying air which is blown”: pg 2, lines 33 – 34) connected to and in communication with (via duct (2)) the at least one hollow cylinder (6) for creating influent; 
a plurality of openings (“slots or perforations in the cylinder”: pg 2, ln 52) in spaced relation along a length of the at least one hollow cylinder (6); and 
a plurality of vent assemblies (pg 2, lns 46 – 57) positioned in spaced relation along the length of the at least one hollow cylinder that selectively opens and closes to seal the plurality of openings in the at least one hollow cylinder; and
“and on the inside of which coaxial cylinders 7, 8, 9 … are arranged, each of which is provided with slots or perforations corresponding in shape and spacing to the perforations or slots of these cylinders 7, 8, 9 … are turned relatively to the outer fixed cylinder the slots or perforations in the outer cylinder can be closed or opened”;
the one or more vents in each of the plurality of vent assemblies is positioned along the at least one hollow cylinder relative to sections of the medium and operative to control a flow of the fluid in and out of selected sections of the medium (page 2, lns 48 – 57 ); and 
wherein the plurality of vent assemblies are selectively activated (page 2, lns 58 – 72) to achieve a specific fluid flow pattern through the selected sections of the medium to achieve a desired condition in each selected section where a specific flow pattern is applied, by controlling the flow of fluid in multiple directions (in and out of openings) between the medium and the at least one hollow cylinder or around the one or more vents.
Regarding the following underlined
a fluid conditioning device connected to and in communication with the at least one hollow cylinder for creating influent; 
a plurality of vent assemblies positioned in spaced relation along the length of the at least one hollow cylinder that selectively opens and closes to seal the plurality of openings in the at least one hollow cylinder; and
the one or more vents in each of the plurality of vent assemblies is positioned along the at least one hollow cylinder relative to sections of the medium and operative to control a flow of the fluid in and out of selected sections of the medium; and 
wherein the plurality of vent assemblies are selectively activated to achieve a specific fluid flow pattern through the selected sections of the medium to achieve a desired condition in each selected section where a specific flow pattern is applied, by controlling the flow of fluid in multiple directions between the medium and the at least one hollow cylinder or around the one or more vents;
these limitations comprise functional language and have been given patentable weight only in how they materially alter or add structure to the apparatus of the claims.  See MPEP 2114.  The prior art need only be able to perform these functions in order to anticipate the claimed invention. 
It is clear that the system of Tinker could be operated in the claimed manner if desired. 
In re Claim 2, Tinker discloses wherein at least one gate (20) (pg 2, lns 87 – 99) is disposed within the at least one hollow cylinder to selectively restrict fluid flow through the at least one hollow cylinder.  
In re Claim 6, the system of Tinker has been discussed, wherein Tinker discloses wherein the at least one hollow cylinder (6) is at least two hollow cylinders (fig 1: three hollow cylinders (67, 68, 69) connected axially/vertically (pg 1, ln 69 – pg 2, ln 4)).
Tinker discloses that each chamber is provided with horizontal dividing valve/dampers (fig 1: (20), pg 1, ln 50; pg 2, lns 91 – 93) which cause the interior of the coned space to be divided up into compartments (“chambers” (67, 68, 69), e.g.) disposed that the ventilating air or the like stream passes radially outward (pg 2, lns 5 – 13, 90 – 95).
It has been understood that such a structure would yield a horizontal transfer of fluids through the medium.
Accordingly, Tinker discloses wherein the at least one hollow cylinder (6) is at least two hollow cylinders (67, 68, 69) and the at least two hollow cylinders conduct fluid and allow for the horizontal transfer (radially outward) of fluids through the medium.

    PNG
    media_image1.png
    420
    482
    media_image1.png
    Greyscale

In re Claim 7, Tinker discloses wherein the at least two hollow cylinders divide a container (17) into vertical regions (above and below plates/valves (20), pg 2, lns 88 – 95).
In re Claim 8, Tinker discloses wherein at least one gate (“rotary annular disc valves”) positioned to form horizontal tiers (at (18, 19)) of fluid flow through the container (pg 1, lns 26 – 31; pg 2, lns 96 – 98).  
In re Claim 9, Tinker discloses wherein the vertical regions (“chambers”: pg 1, ln 12) and horizontal tiers (“compartments”: pg 1, ln 29) form sections in the container.

Claim Rejections - 35 USC §103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §102 and §103 (or as subject to pre-AIA  35 U.S.C. §102 and §103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. §103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section §102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. §103 as being unpatentable over Tinker (GB 272,316) in view of Morrison et al (US 8,356,420).
In re Claim 3, the system of Tinker has been discussed, wherein the plurality of vent assemblies (7, 8, 9) is actuated manually:
“under control of the operator” (pg 1, ln 15), and
“independent operating means (via)… operating handle 11, 13, 15” has been understood to disclose a manual actuation (pg 2, lns 58 – 72).
Accordingly, Tinker lacks wherein the plurality of vent assemblies (7, 8, 9) is [[are]] pneumatic.
Morrison et al teaches an analogous system, wherein an assembly utilizes actuation means including manual, rack and pinion, rope and pulley, hydraulic of pneumatic (col 5, lns 32 - 53). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the actuator of Tinker as taught by Morrison et al, such that the vent assemblies are pneumatically actuated, as pneumatic actuation is one of a known actuation means commonly used in the mechanical arts for a reliable low cost system. 

Claim 4 is rejected under 35 U.S.C. §103 as being unpatentable over Tinker (GB 272,316) in view of Noyes et al (US 2009/0094853).
In re Claim 4, the system of Tinker has been discussed, but lacks a plurality of sensors disposed within the medium adapted to determine the conditions of a medium.  
Noyes et al teaches an analogous system, wherein teaches wherein the system comprises a plurality of sensors ([0043] "vents can be automatically controlled to optimize drying based on the moisture level of grain...as detected by moisture sensor in each level", [0022] "with computer control") disposed within the medium adapted to determine the conditions of a medium. 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Tinker as taught by Noyes et al, such that a plurality of sensors are disposed within the medium, adapted to determine the conditions of a medium, so that grain quality is maintained at a high level [0011, 0030, 0063] thereby maintaining market weight. 

Claim 102 is rejected under 35 U.S.C. §103 as being unpatentable over Tinker (GB 272,316), in view of Bloemendaal et al (US 2014/0046611).
In re Claim 10, the proposed system has been discussed (in re Claim 1), but lacks wherein at least one sensor associated with each section transmits information about a medium in the sections to a computer which calculates the condition of the medium in the sections.  
Bloemendaal, et al teaches a grain bin moisture sensor system (fig 1, 2), comprising at least one sensor (fig 2: (32) [0007]) associated with each section transmits information about a medium [0031 - 0032] in the sections to a computer [0042, 0043] which calculates the condition of the medium in the sections, activates a vent assembly to create a flow path where influent flows to and through the target section [0081]
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the proposed system as taught by Bloemendaal, et al, such that the system comprises at least one sensor associated with each section transmits information about a medium in the sections to a computer which calculates the condition of the medium in the sections in order to improve system operation and effective airflow through the medium, resulting in higher crop yield.

Claim 201 is rejected under 35 U.S.C. §103 as being unpatentable over Tinker (GB 272,316) in view of Hunter (US 5,893,218).
In re Claim 20, the assembly of Tinker has been discussed, wherein the plurality of vent assemblies have a plurality of rotatable elements (7, 8, 9) connected to a central connector (10) by links. 
It has been understood that a spider or a similar radial structure connects – or links – the operatable elements (7, 8, 9) to the central connector (10) in order for the elements to be rotated. 
However, Tinker lacks wherein the plurality of vent assemblies have a plurality of flaps.
Hunter teaches an assembly for saturating a medium with a fluid, comprising:
at least one hollow cylinder (figs 2, 2A, 3: (70)) having an input port and an output port with at least a portion ((72)) of the at least one hollow cylinder embedded within a medium (col 3, ln 53: “seed such as ear corn”
a fluid conditioning device (col 4, lns 10 – 18) connected to and in communication with the at least one hollow cylinder for creating influent; 
a plurality of openings (62, 64) in spaced relation along a length of the at least one hollow cylinder; and 
a plurality of vent assemblies (figs 4 – 12: (94)) positioned in spaced relation along the length of the at least one hollow cylinder that selectively open and close to seal the plurality of openings in the at least one hollow cylinder (col 4, ln 66 – col 5, ln 16); and 
the one or more vents in each of the plurality of vent assemblies is positioned along the at least one hollow cylinder relative to sections of the medium and operative to control a flow of the fluid in and out of selected sections of the medium (col 3, ln 65 – col 4, ln 7); and 
wherein the plurality of vent assemblies are selectively activated to achieve a specific fluid flow pattern through the selected sections of the medium to achieve a desired condition in each selected section where a specific flow pattern is applied, by controlling the flow of fluid in multiple directions between the medium and the at least one hollow cylinder or around the one or more vents (col 1, lns 64 - 67); wherein
the plurality of vent assemblies have a plurality of flaps ((103) at (62), (102) at (64)) connected to a central connector (104) by links (106)).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Tinker, as taught by Hunter, such that the system comprises a plurality of flaps (in lieu of a plurality of rotatable element), for the benefit of reducing the size of the actuated element thereby reducing the energy required to move the element.

Claim 22 is rejected under 35 U.S.C. §103 as being unpatentable over Tinker (GB 272,316) in view of Schreiner (US 2016/0106042).
In re Claim 22
Schreiner teaches an assembly for saturating a medium with a fluid, wherein vents (figs 2a, 3c, 4d, 4e: (120)) are spring loaded (132) and are normally in a closed position (“flaps 124A, B can be held in the closed position” [0036, 0051].
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Tinker, as taught by Schreiner, such that the plurality of vents are spring loaded in a normally closed position, for the benefit of abutting mating surfaces together and reducing leakage.

Claims 23 – 25 are rejected under 35 U.S.C. §103 as being unpatentable over Heal (US 2,722,058) in view of Sutch (US 4,561,194).
In re Claim 23, Heal discloses an assembly for saturating a medium (“hay” fig 2: (8)) with a fluid (“drying air”), comprising: 
a plurality of cylinders (figs 1, 2: (4/11));
a fluid conditioning device (figs 1, 2: (5); col 2, lns 8 – 10) connected to (via ducts: (1, 3)) and in communication with a first cylinder (figs 1, 3: (11), e.g.) of the plurality of cylinders; 
wherein influent impelled by a fan (16) flows from a first vent assembly (13/17) in the[[a]] first cylinder (col 2, lns 8 – 10) of the plurality of cylinders into the[[a]] medium in a container (as seen in fig 1),and
wherein the effluent impelled by the fan (16) is then discharged (col 3, lns 23 – 26).  
Heal lacks wherein effluent flows from the medium in the container through a second vent assembly in one or more of the first or a subsequent cylinder of the plurality of cylinders.
Sutch teaches an assembly for saturating a medium (“hay”) with a fluid (“air”), comprising: 
a plurality of cylinders (figs 1 – 7: (23, 24);
a fluid conditioning device (fig 1: (16)) connected to (via channels: fig 4: (17, 19, 20)) and in communication with a first cylinder (23) of the plurality of cylinders; 
wherein influent impelled by a fan flows from a first vent assembly (28/29) in the[[a]] first cylinder (23) of the plurality of cylinders into the[[a]] medium and effluent impelled by the fan flows from the medium (indicated by arrows in fig 3)) through a second vent assembly (“foramens” in (24)/ (33); a subsequent cylinder (24) of the plurality of cylinders and 
wherein the effluent is then discharged (indicated by flow arrows in fig 5).  
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Heal, as taught by Sutch, such that the system comprises a second vent assembly in a subsequent cylinder of the plurality of cylinders, for the benefit of providing “a low resistance escape path for some of the drying air “(col 4, lns 22 – 25) enabling air flow through the medium (hay).
In re Claim 24, the proposed system has been discussed, wherein Sutch further teaches the effluent is discharged through a third vent assembly (fig 5: (27); “elevated supply duct former”) of a[[the]]second cylinder into the medium (13) in the container  (col 5, lns 25 – 45).
In re Claim 25, the proposed system has been discussed (in re Claim 23, above), wherein Sutch teaches the effluent is discharged through an output port (28/29) of a[[the]] second cylinder (fig 2, annotated below).
[AltContent: textbox (- A first cylinder (23)
- A second cylinder (23))][AltContent: arrow][AltContent: arrow]
    PNG
    media_image2.png
    415
    703
    media_image2.png
    Greyscale

Claim 26 is rejected under 35 U.S.C. §103 as being unpatentable over Heal (US 2,722,058) in view of Sutch (US 4,561,194) and further in view of Ralph et al (US 2011/0252663).
In re Claim 26, the proposed system has been discussed, wherein the plurality of cylinders divide the container into a plurality of vertical regions, and a plurality of gates disposed within the plurality of , and the plurality of vertical regions 
In as much as the claimed invention discloses a “plurality of sections within the container”, so does the proposed system.
However, dividing a container into sections is a technique known in the arts.  Provided as evidence is Ralph et al.
Ralph et al teaches an assembly for saturating a medium with a fluid (Abstract, [0017]), wherein a cylinder (fig 4: annotated below) divides a container (15) into a plurality of vertical regions (annotated below), and a plurality of gates (figs 3 – 6: (34, 36, 38)) disposed within the cylinder divides the container into a plurality of horizontal tiers (16, 78), and the plurality of vertical regions and the plurality of horizontal tiers form a plurality of sections (upper and lower (18, 20, 22, 24), upper and lower (26, 28, 30, 32)) within the container (15) [0019 - 0022].

    PNG
    media_image3.png
    503
    835
    media_image3.png
    Greyscale

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the proposed system as taught by Ralph et al such that the plurality of cylinders divide the container into a plurality of vertical regions, and a plurality of gates disposed within the plurality of cylinders divides the container into a plurality of horizontal tiers, and the plurality of vertical regions .  

Claims 27 – 29 , 38, 33, and 34 are rejected under 35 U.S.C. §103 as being unpatentable over Heal (US 2,722,058) in view of Sutch (US 4,561,194) and further in view of Bloemendaal et al (US 2014/0046611).
In re Claims 27 – 29, and 38 the proposed system has been discussed (see above, In re Claim 26), but lacks wherein:
 [[a]] sensors are disposed within at least a portion of the sections that transmits information about the medium to a processor which calculates a condition of the medium. 
the processor determines a target section.  
the processor activates selected vent assemblies and gate assemblies to create a fluid flow path to and away from the target section.  
the processor modifies the flow pattern when the target section obtains a desired condition.
Bloemendaal et al teaches a grain bin moisture sensor system (fig 1, 2), comprising at least one sensor (fig 2: (32) [0007]) associated with each section (grain bins (12)) transmits information about a medium [0030 - 0032] in the sections to a processor (16) [0042, 0043] which calculates the condition of the medium in the sections [0051, 0064, 0070], activates a vent assembly to create a flow path where influent flows to and through the target section [0074, 0082], modifying flow patterns “until the moisture level is no longer problematic” [0081].
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the proposed system as taught by Bloemendaal, et al, such that the system comprises:
sensors are disposed within at least a portion of the sections that transmits information about the medium to a processor which calculates a condition of the medium,
the processor determines a target section, 
the processor activates selected vent assemblies and gate assemblies to create a fluid flow path to and away from the target section, and
the processor modifies the flow pattern when the target section obtains a desired condition,  
in order to improve system operation and effective airflow through the medium, resulting in higher crop yield.
In re Claims 33 and 34, the proposed system has been discussed (see In re Claim 27, above), wherein Bloemendaal et al teaches the determined condition of the medium includes moisture content of the medium [0073] and operating parameters comprising flow rate [0074, 0082].  
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the proposed system as taught by Bloemendaal, et al, such that the determined condition of the medium includes moisture content of the medium and operating parameters comprising flow rate, for the benefit of operating fans “to pass air through a brain bin until the moisture level is no longer problematic” [0082].
In re Claim 34, regarding the limitation “the calculated to activate vents and gates based upon the comparison”, when the system operation teaching of Bloemendaal is applied to the system of Heal and Sutch, it would yield wherein the processor activates fans, as well as vents and gates, based on the comparison.

Claims 30, 35 and 37 are rejected under 35 U.S.C. §103 as being unpatentable over Heal (US 2,722,058) in view of Sutch (US 4,561,194), in view of Moffit et al (US 10,856,480).
In re Claim 30, the proposed system has been discussed (In re Claim 23, above), but lacks wherein [[the]] information received from [[the]] sensors is combined with informational data from other saturation systems. 
Moffit et al teaches a system for controlling an agricultural environment (figs 9, 10: (1038)), comprising:
a control unit (1060) that maintains and controls environmental conditions,
sensors for environment al conditions (col 9, lns 35 – 39)  located throughout the environment,
fluid conditioning devices (col 9, lns 32 – 34) to maintain an ideal environmental conditions, wherein
the control unit (1060) configured to receive data from the sensors, compare the data from the sensors to preset or programmed threshold ranges, and automatically adjust the environmental controllers to maintain the environment or bring it into the specified ranges (col 9, lns 56 – 61).
“compare the data … to preset… ranges” has been understood to encompass combining informational data from other systems”.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the proposed system as taught by Moffit et al, such that information received from sensors is combined with informational data from other agricultural systems, for the benefit of a system control and operation that maximizes yield while offering savings on resources (electricity, utilities, e.g.) (col 8, lns 49 – 52).
In re Claims 35 and 373, the proposed system has been discussed (In re Claim 23, above), wherein the Moffit et al teaches information from other saturation systems is used to check for errors (Claim 35), or identify a failed sensor .
“The control unit 1060 may be programmed or otherwise configured to receive data from the sensors, compare the data from the sensors to preset or programmed threshold ranges, and automatically adjust the environmental controllers to maintain the environment or bring it into the specified ranges.” col 9, lns 56 – 61
It has been understood that data comparison of a sensor operation would encompass detecting a system error or a failed sensor.  
In re Claim 37, the limitation “wherein the information from other saturations systems is used to replace detected information from a failed sensor” is unclear.  Respectfully, if a sensor had failed, there would be no “information” that is detectable.  For purposes of examination, the limitation has been understood as if to read, “the information from other saturation systems is used to replace . 

Claim 36 is rejected under 35 U.S.C. §103 as being unpatentable over Heal (US 2,722,058) in view of Sutch (US 4,561,194), in view of Moffit et al (US 10,856,480) in view of Noyes et al (US 2009/0094853).
In re Claim 36, the proposed system has been discussed, but lacks wherein the information from other saturation systems is used to preemptively aerate sections of the medium based upon data from statistically similar mediums which appear at risk of spoilage.  
Noyes et al teaches an assembly for saturating a medium with a fluid (Abstract) wherein, “when adverse weather may prohibit further harvest needed for filling the complete bin for several days”,
aeration drying fans (fig 1: (105)) can be operated by moving air substantially through a newly stored grain in a lower storage portion, 
sidewall vents (110) are partially or fully open, wherein all other exhaust vents 110, 111 are maintained in closed position
thus allowing drying of the grain in the lower volume of the partially filled bin, before the bin can be completely filled, protecting the early harvested grain from spoilage.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the proposed system, as taught by Noyes et al, such that information is used to preemptively aerate sections of the medium, for the benefit of protecting grain from spoilage.
When the teaching of Noyes et al is applied to the proposed system of Heal / Sutch / Moffit et al, since Moffit et al teaches an analogous data analysis, the proposed system would yield wherein the information from other saturation systems is used to preemptively aerate sections of the medium based upon data from statistically similar mediums which appear at risk of spoilage.  

Claims 31 and 32 are rejected under 35 U.S.C. §103 as being unpatentable over Heal (US 2,722,058) in view of Sutch (US 4,561,194), and further in view of Ralph et al (US 2011/0252663).
In re Claim 31, the proposed system has been discussed (see In re Claim 23, 
Ralph et al teaches an assembly for saturating a medium (64, 82) with a fluid (Abstract, [0017]), wherein information received from sensors [0021, 0022] is processed (via master controller (102)) and analyzed to dynamically (“automatically”) determine and create a flow pattern (figs 4, 5, [0003]) through the medium in the container.  [0017, 0019 - 0022].
“The master controller (102) may be programmed, depending upon the moisture content of the agricultural material (64) and (82), the ambient temperature, and other factors, to automatically adjust the operation of the agricultural material dryer (10)”.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the proposed system, as taught by Ralph et al, such that information received from sensors is processed and analyzed to dynamically determine and create a flow pattern through the medium in the container, for the benefit of obtaining a “desired moisture content” [0027] in the medium.
In re Claim 32, the proposed system has been discussed, but lacks wherein [[the]] information transmitted from [[the]] sensors includes characteristics of the medium that comprise at least one of a temperature, a humidity, and a carbon dioxide.  
Ralph et al teaches an assembly for saturating a medium (64, 82) with a fluid (Abstract, [0017]), wherein information transmitted from [[the]] sensors includes characteristics of the medium that comprise at least one of a temperature (temperature gauges (112), (114), (116), (118), (120)) [0021], and a humidity (grain moisture probes (124) and (126)).  
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the proposed system, as taught by Ralph et al, such that information transmitted from sensors includes characteristics of the medium that comprise at least one of a temperature, a humidity, and a carbon dioxide, for the benefit of obtaining a “desired moisture content” in the medium.

Allowable Subject Matter
Claim 21 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon, yet considered pertinent to Applicant’s disclosure, can be found in the PTO-892: Notice of References Cited.
Of particular significance:
Hinner (US 6,163,978) who discloses a medium (seed corn) dryer capable of being switched between a single pas mode and a dual path mode of operation, wherein operators of the dryer have the flexibility to run bins in dual path or single pass modes, where the decision making can be made dynamically, based on current weather, predicted weather, corn moisture, ambient air temperature and humidity, the price of natural gas, the price of seed corn, and the amount of seed corn remaining to be dried at any given time (col 3, lns 15 - 22).
Garrido et al (US 8,726,535) who discloses an apparatus for controlling heated air drying of product.  Exhaust temperature is measured during drying and compared to a target or ideal exhaust temperature function or reference.  The exhaust temperature function or reference is correlated to a target or ideal drying rate for the product.  Drying factors are adjusted to compensate for variance between measured exhaust temperature and the target or ideal exhaust temperature function to influence actual exhaust temperature to follow the target or ideal exhaust temperature function during drying.  Drying factors such as inlet air temperature and drying pressure can be controlled manually or automatically by the comparison to promote efficient and controlled drying (Abstract).
Maurice et al (US 4,486,960) who discloses a modular dryer for drying a medium (grain), wherein each module comprises two fans each supplying a common diffusion chamber (14) disposed between two columns of a group of columns (12, 13).  Chambers (14) adjoin a perforated wall of said columns comprising vertical deflectors, with the opposite wall of these columns, likewise perforated, communicating with a common chamber (15) for exhausting the air used for drying.  The invention relates to a modular drier for drying grains, in which gravity draws the grain down in parallel sheets within vertical columns crossed horizontally by the drying air. (Abstract) According to one characteristic of the invention, a horizontal partition (16) separates the evacuation chamber into two parts along its height dimension.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Frances F. Hamilton whose telephone number is 571.270.5726.  The examiner can normally be reached Monday – Friday, 9am – 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on 571.270.5614.  The fax phone number for the organization where this application or proceeding is assigned is 571.273.8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800.786.9199 (in USA or Canada) or 571.272.1000.


/Frances F. Hamilton/Examiner, Art Unit 3762  
                                                                                                                                                                                                      

/EDELMIRA BOSQUES/Supervisory Patent Examiner, Art Unit 3762                                                                                                                                                                                                        







    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Specification paragraph [0038]
        2 Please note: the claims have been examined in order of dependency, not numerically.
        3 Please see above rejection under 35 USC §112(a).